Citation Nr: 1538165	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  10-02 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to in-service herbicide exposure and as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II.

3.  Entitlement to an initial disability rating in excess of 20 percent for bilateral cataracts and retinopathy.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services




ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active air service from August 1955 to August 1975.  

This appeal to the Board of Veterans' Appeals (Board) is from October 2008 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The October 2008 rating decision granted service connection for diabetes mellitus, type II, with cataracts and retinopathy and assigned an initial disability rating of 20 percent under Diagnostic Code (DC) 7913, effective from March 24, 2008.  A November 2008 rating decision denied service connection for hypertension.  Jurisdiction over the issues was then transferred to the RO in Roanoke, Virginia.  A November 2009 rating decision issued by the RO in Roanoke, Virginia, granted a separate disability rating of 20 percent for bilateral cataracts and retinopathy, effective from May 12, 2008.  A September 2012 rating decision issued by the same RO subsequently awarded an earlier effective date of March 24, 2008 for the separate 20 percent rating for bilateral cataracts and retinopathy.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

THE VETERAN HAS SUBMITTED CLAIMS FOR SERVICE CONNECTION FOR KIDNEY AND/OR BLADDER DISORDERS, INFERTILITY, HEART DISEASE, AND A THYROID DISORDER, TO INCLUDE AS SECONDARY TO SERVICE-CONNECTED DIABETES MELLITUS.  See VA Forms 9, dated December 24, 2009 June 26, 2015.  THESE CLAIMS ARE REFERRED TO THE RO FOR APPROPRIATE ACTION.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the further delay, a remand is required in this appeal to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.

The Veteran asserted in a June 2015 VA Form 9 that his hypertension was caused by in-service herbicide exposure, but had a delayed onset.  See June 2015 VA Form 9 (contending that his hypertension was due to Agent Orange "over time").  As the record does not currently contain an adequate medical opinion regarding this theory of entitlement, VA must obtain one on Remand.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (interpreting the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984).  

The Veteran should also be provided a VCAA letter that addresses his claim for service connection for hypertension on a secondary basis.  See 38 C.F.R. § 3.310.

A note from Pranay Gupta, M.D. (Virginia Eye Specialists), who also performed the September 2012 VA examination using a Disability Benefits Questionnaire (DBQ), indicates that the Veteran was examined in June 2015; however, records of this examination have not yet been obtained.  VA must make arrangements to obtain these records on remand. 

In a letter dated in June 2015, Jolanta Herrera, M.D. reported that she was currently treating the Veteran for hypertension and diabetes mellitus.  The most recent treatment records from Dr. Herrera currently associated with the claims folder are dated in June 2009.  Further, as the only VA treatment record associated with the claims folder is dated in June 2013, it appears that the Veteran's VA treatment records may be incomplete.   On remand, the Veteran's complete and/or updated VA and private treatment records must be obtained.

Finally, as the case must be remanded, the Veteran should be scheduled for VA examinations to assess the current severity of his diabetes mellitus and cataracts and retinopathy.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a VCAA letter addressing the claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  See 38 C.F.R. § 3.310.

2.  Make arrangements to obtain the Veteran's complete treatment records from the Richmond VA treatment facility, dated from August 1976 forward.

3.  Make arrangements to obtain the Veteran's complete treatment records from Pranay Gupta, M.D. (Virginia Eye Specialists), to include, but not limited to, the results of an eye examination conducted in June 2015; from Kenner Army Hospital, dated from March 2008 forward; and from Jolanta Herrera, M.D., dated from June 2009 forward.



4.  After obtaining the above records, schedule the Veteran for a VA diabetes mellitus and eye examinations to determine the current severity of his diabetes mellitus and bilateral cataracts and retinopathy.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

5.  Arrange for an appropriate VA examiner to review the Veteran's claims file and provide an opinion regarding his hypertension.  The examiner must review the claims folder/electronic file, including this Remand.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that the Veteran's hypertension had its clinical onset during service; manifested within one year after his separation from service in August 1975; or is otherwise related to any incident of service, including his exposure to herbicides.  In providing this opinion, the examiner should acknowledge the blood pressure reading of 130/88 recorded on August 16, 1976 at the Kenner clinic.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached.

6.  Finally, after completing any other development that may be warranted, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



